Per Ouriam.

The absence of the plaintiff’s witness is sufficient to induce us to refuse the application for a non suit, and even to excuse him from stipulating; but as he is in contempt for not paying the costs formerly ordered, let him pay those of the last circuit within twenty days a/ter due demand; in default thereof, the defendant to be at liberty to enter up judgment as in case of nonsuit *As to those costs, which, on the former occasion, were allowed, we do not take them into consideration the defendant having it in his power to enforce them by attachment; and, with respect to the attachment prayed for by the plaintiff, it is not usual to grant one in the first instance, unless some wilful disobedience to the authority of the court is made to' appear; the plaintiff, therefore, can have only a rule to show cause.
Motion denied.